Citation Nr: 9901856	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1969.  

This matter arises from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted the veterans claim for 
service connection for PTSD, and assigned a 50 percent 
disability evaluation, effective from June 1995.  The veteran 
filed a timely appeal, seeking an evaluation in excess of 50 
percent for his PTSD.  The case has been referred to the 
Board of Veterans Appeals (Board) for resolution.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying a 
disability evaluation in excess of 50 percent for his PTSD.  
He maintains, in substance, that since the time of his 
discharge from service, he has undergone extensive and 
lengthy medical treatment for psychiatric disorders, later 
diagnosed as PTSD, that he is unable to get along with or 
trust anyone, avoids crowds, and experiences difficulty in 
seeing his daughter.  In addition, he maintains that his 
service-connected PTSD has precluded him from obtaining or 
retaining gainful employment.  In this regard, he asserts 
that the 50 percent evaluation currently assigned does not 
adequately reflect the severity of this disability.  
Therefore, a favorable determination has been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports 
assignment of a 100 percent evaluation for the veterans 
PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veterans appeal has been obtained by the 
RO.  

2.  The veterans PTSD is manifested by nightmares, 
reexperiencing of trauma, nightmares, avoidant behavior, 
restricted affect, impaired sleep, poor concentration, 
hypervigilence, depression, anxiety, and anger, productive of 
severe social and industrial impairment.  The veteran has 
been shown to be demonstrably unable to obtain or retain 
employment as a result of his PTSD.


CONCLUSION OF LAW

The criteria for an assignment of a 100 percent evaluation 
for the veterans PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and, if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veterans service medical records, 
records of treatment following service, reports of VA rating 
examinations, affidavits submitted by members of the 
veterans family, and a transcript of testimony given at a 
personal hearing before a Hearing Officer at the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veterans service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam War era as an ammunition bearer 
and infantry indirect fire crewman (mortarman) with the 1st 
Infantry Division.  By a rating decision of October 1996, 
service connection was granted for the veterans diagnosed 
PTSD, and a 50 percent evaluation was assigned, effective 
from June 1995.  That rating decision is the subject of this 
appeal.  

Clinical outpatient and inpatient VA treatment records, 
dating from approximately 1971 to the present time, show that 
the veteran has been treated on an ongoing basis for a 
variety of disorders, including severe depression with 
psychotic features, anxiety, alcohol abuse, and dysthymia.  
He was also noted to have a personality disorder, variously 
characterized.  The report of a VA rating examination dated 
in February 1996 shows that the veteran was being seen on an 
inpatient basis for psychiatric treatment.  The veteran 
reported having dropped out of school after completing the 
tenth grade, and reported having experienced significant 
combat in Vietnam.  He also reported having quit numerous 
jobs due to his inability to handle stress and excessive 
drinking.  On examination, the veteran was found to be fully 
oriented, and reported averaging approximately six hours of 
sleep each night, but also reported experiencing Vietnam-
related nightmares three to five times weekly, and intrusive 
thoughts daily.  These experiences would be triggered by loud 
or unexpected noises or when he was approached from behind.  
The veteran denied experiencing flashbacks, but did become 
extremely nervous and angry when around any Vietnamese 
people.  The veteran was found to be hypervigilant, easily 
startled, and had trouble controlling his anger and 
explosiveness.  He was also noted to experience survivor 
guilt, and avoided any reminders of Vietnam.  In addition, 
the veteran indicated that he avoided crowds, was estranged 
from his family, and had no close friends.  He also expressed 
a desire to avoid other people.  He denied experiencing any 
suicidal ideation.  The examiner concluded with diagnoses of 
Axis I chronic PTSD with recurrent, severe major depression 
without psychotic features, and an Axis V global assessment 
of functioning score (GAF) of 35.  A GAF score of 35 is 
suggestive of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

VA inpatient treatment records dating from approximately June 
1995 through November 1996 disclose that the veteran 
underwent treatment for a variety of physical and psychiatric 
disorders during this period, including Guillain-Barre 
syndrome, ulcers, and PTSD.  The treatment reports indicate 
varying degrees of progress with the veterans treatment.  He 
was alternately described as pleasant and cooperative, and as 
belligerent, assaultive, and difficult to get along with.  
During this period, the veterans primary activity consisted 
of working with needlepoint.  

Two affidavits were received in June 1997 from the veterans 
sister and another individual, stating that the veteran was 
totally disabled due to his PTSD, and was unable to work due 
to this disability and his inability to get along with 
others.  

VA outpatient treatment records dating from April 1996 
through June 1997 show that the veteran entered into a 
relationship with a woman of his acquaintance, and planned to 
come to the VA medical center (VAMC) for compensated work 
training therapy (CWT) assembling rattles and needlepoint 
poppies.  He did report quitting a job in a short-order 
kitchen after someone had thrown a spoon at him which had 
startled him, but did report engaging in some recreational 
activities such as fishing, and indicated that he did 
socialize with casual acquaintances.  His diagnoses continued 
to include severe, chronic PTSD with poor coping skills.  

In June 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had last worked four months previously in a restaurant, 
but had to quit partly due to his drinking and his assertion 
that he could not handle the stress of his duties washing 
dishes around other people.  Prior to that, the veteran 
indicated that he had worked with CWT at the local VAMC, 
during which time he performed a variety of duties including 
unloading trucks, hauling inventory, and taking care of five 
trailers.  He stated that he had worked with CWT for 
approximately eleven months, but quit when his mother died.  
Throughout this period, the veteran indicated that he 
continued to consume alcohol in an effort to relax.  

Further, the veteran indicated that he had a number of jobs, 
lasting from approximately two to four months, since his 
discharge from service, but he would have to quit due to 
stress and problems with supervisors.  He did indicate that 
he had fairly broad experience in the restaurant business, 
but also stated that he could no longer cope with working 
around others.  The veteran testified that he had been 
married twice before, and had a teenage daughter with whom he 
was not close.  He stated that he was currently involved in a 
relationship with a woman, but that he would become anxious 
and skittish around other people.  However, he did indicate 
that he had a close friend with whom he worked at CWT.  
During the course of his testimony, the veteran read into the 
record statements by his sister and girlfriend attesting to 
his present difficulty with PTSD.  The veteran indicated that 
he would tend to become withdrawn when upset with others, and 
would not interact with anyone for two to three weeks under 
such circumstances.  

VA inpatient treatment records dating from November through 
December 1997 show that the veteran was admitted for 
treatment for his PTSD symptoms.  He complained of increasing 
nightmares, depression, insomnia, and thoughts of hurting 
himself and others.  At the end of his period of treatment, 
the examiner concluded with diagnoses of Axis I PTSD and Axis 
V GAF scores of 30 on admission and 40 on discharge.  

In March 1998, the veteran underwent an additional VA rating 
examination in which he reported that he was currently 
unemployed and had been for the past thirteen and a half 
years.  He also reported that he enjoyed cross-stitching and 
listening to the radio, and maintained contact with his 
siblings.  He further indicated that he was isolative and had 
no friends.  The veteran complained of nightmares, sleep 
disturbances, paranoia around others, flashbacks, short 
temper, poor concentration, and that he experienced 
difficulty being in or around crowds.  On examination, the 
veteran was found to be oriented to time, place, and person, 
but was noted to be anxious throughout the examination.  
Speech was normal, but his mood was depressed.  His affect 
was appropriate, and no evidence of thought disorder was 
noted.  The veteran denied experiencing any auditory or 
visual hallucinations, or any suicidal or homicidal ideation.  
The examiner concluded with diagnoses of Axis I chronic PTSD 
and an Axis V GAF score of 60.  A GAF score of 60 is 
representative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The examiner 
also observed that the veteran reexperienced traumatic events 
in Vietnam through nightmares, and experienced anxiety 
symptoms when faced with reminders of his Vietnam 
experiences.  He engaged in avoidance behavior, had a 
restricted range of affect, and had poor concentration and a 
history of alcohol dependence along with a depressed mood.  
The examiner indicated that it was hard to differentiate how 
much depression was related to the veterans PTSD.

Under the regulations in effect when the veteran first filed 
his claim, a 50 percent evaluation was assigned upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people.  
In addition, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Assignment of a 70 percent evaluation was warranted in cases 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior was to be shown.  Otherwise, the veteran must 
have been demonstrably unable to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.  In addition, 
under the former criteria, the veteran was not required to 
prove all three elements for assignment of a 100 percent 
evaluation, because each represented an independent basis for 
granting a 100 percent schedular evaluation for PTSD.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125  4.32.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  When the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed his original claim on which this appeal is based prior 
to November 7, 1996, his claim must be evaluated under both 
the former and revised criteria.  

Under the revised criteria, a 50 percent evaluation is 
warranted upon a showing of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is contemplated where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

Assignment of a 100 percent evaluation for PTSD is 
appropriate where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

With consideration of both the former and the revised 
regulations governing the evaluative criteria for PTSD, the 
Board concludes that the evidence supports assignment of a 
100 percent evaluation for the veterans PTSD.  
Significantly, the Board notes that the record shows the 
veteran to have undergone extensive inpatient and outpatient 
therapy to treat his diagnosed psychiatric disorders since 
his discharge from service, to include PTSD.  The record also 
shows that the veterans only significant work history in the 
recent past has been with CWT.  His only other employment 
involved working as a dishwasher, which he had to quit after 
only a short period of time because he was unable to cope 
with the stress of working around other people.  

In addition, the veterans treatment records and examination 
reports from approximately February 1996 through December 
1997 indicate that he was evaluated as having GAF scores 
between 30 and 40.  The Board recognizes that the veteran has 
reported social interaction to a greater degree than in the 
past, that he has several friends and a girlfriend with whom 
he interacts on a regular basis, and that he was found to 
have a moderate degree of impairment in the VA rating 
examination of March 1998.  The Board also notes that the 
veteran has received ongoing psychiatric treatment for 
nonservice-connected disability to include a personality 
disorder which has been fairly consistently diagnosed albeit 
variously characterized.  However, given the veterans long 
history of inpatient and outpatient treatment, the 1998 VA 
examiners notation that it was difficult to determine how 
much of the veteran's depression was related to his PTSD, the 
more recent psychiatric treatment which deals primarily with 
chronic PTSD, and resolving all reasonable doubt in the 
veterans favor, the Board concludes that the veterans 
service-connected PTSD is consistent with the criteria set 
forth for a 70 percent disability evaluation under both the 
old and revised.

In this regard, the Board observes that under the old 
criteria, the ability to establish and maintain effective or 
favorable relationships with people had to be severely 
impaired and there had to be evidence of psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  The evidence indicates that the veterans PTSD 
is representative of such symptomatology.  Further, under the 
revised criteria for a 70 percent disability evaluation, the 
evidence indicates that the veteran has deficiencies in work, 
family relations, thinking and mood due to near-continuous 
depression affecting his ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); on 
occasion, neglect of personal appearance and hygiene; and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  Moreover, while it appears that 
there has been some improvement in the ability to establish 
or maintain effective relationships recently, the veterans 
disability in this regard during the pendency of this appeal 
has been notable for an apparent inability to form and 
maintain such relationships.  

Thus, the Board has determined that the symptomatology 
associated with the veterans service-connected PTSD is 
contemplated by the criteria for a 70 percent disability 
rating under either the old or new criteria.  The question 
then becomes whether a 100 percent evaluation is in order 
under either set of criteria.  In this regard, the Board must 
conclude that the assignment of a 100 percent disability 
evaluation under the old criteria is in order.  The Board 
notes that the evidence is replete with indications that the 
veteran has uncontrollable explosive anger, frequent periods 
of inpatient treatment, and a demonstrated inability to work 
due in large part to his PTSD.  As such, the Board concludes 
that the overall symptomatology most nearly approximates the 
criteria for a 100 percent evaluation under the former 
criteria.  While the Board does not necessarily find that the 
symptomatology shown warrants a 100 percent evaluation under 
the recently revised criteria and need not reach that 
determination in this decision, pursuant to Karnas, supra, 
the Board may assign a 100 percent schedular disability 
rating under the old criteria.  For these reasons, the Board 
concludes that a 100 percent evaluation is warranted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); Johnson, supra.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 100 percent 
evaluation for the veterans PTSD is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
